Citation Nr: 0602803	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
feet.

2.  Entitlement to service connection for alopecia.

3.  Entitlement to service connection for unspecified 
numbness in the fingertips.

4.  Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969, and had subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim of 
entitlement to service connection for the above claimed 
conditions.  A hearing before the undersigned Veterans Law 
Judge at the RO (i.e. a travel board hearing) was held in 
September 2005.


FINDINGS OF FACT

1.  The evidence of record does not indicate that the veteran 
incurred frostbite of the feet in service; no evidence has 
been presented linking the veteran's current leg edema to 
service.

2.  No evidence has been presented linking the veteran's 
alopecia to service, or to prescribed medication.

3.  The evidence of record does not indicate that the veteran 
currently has any diagnosis involving numbness in the 
fingertips.

4.  The evidence of record does not indicate that the veteran 
currently has arthritis of the back.


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the feet were not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2005).

2.  Alopecia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1151 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A disability involving numbness of the fingertips was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  Arthritis of the back was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
September 2002.  Since this letter fully provided notice of 
elements (1), (2), (3), and (4) see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) dated April 2003, and 
the supplemental SOC (SSOC) dated August 2005, he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

VA outpatient records have been obtained, and the veteran 
received a hearing before the undersigned Veterans Law Judge, 
and there is no contention that additional relevant records 
have not been obtained.  The veteran has not indicated that 
he has any additional evidence to submit.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The veteran's outpatient treatment records show that he has 
received VA treatment for numerous disabilities not at issue 
in the present case.

The veteran's service medical records, as well as his 
subsequent VA outpatient treatment records, are completely 
negative for complaints of, treatment for, or diagnoses of 
hair loss, numbness of the fingers, arthritis of the back, or 
the residuals of any frostbite injury.

The veteran's service medical records indicate that he was 
seen several times in service, in January 1968, prior to his 
deployment to Korea, for complaints of pain in the feet and 
toes.  Examination at that time noted that the veteran's 
boots were too small, and the veteran was prescribed a larger 
boot.  No service records subsequent to this time indicate 
that the veteran was seen again for any foot problems.

On a report of medical history conducted in April 1994 as 
part of the veteran's National Guard service, the veteran 
reported that he was in good health, and had no medical 
problems, specifically indicating that he had no swollen or 
painful joints, no arthritis or other bone or joint problems, 
no recurrent back pain, and no foot trouble.  The report of 
the veteran's April 1994 medical examination for his National 
Guard service was completely normal.  The examiner at that 
time specifically indicated that there were no abnormalities 
seen on physical examination, and that the veteran was in 
overall excellent health.

The report of an X-ray taken of the veteran's abdomen in 
November 1996, in conjunction with a determination of whether 
the veteran had a kidney stone, noted that the veteran had a 
scoliosis of the lumbodorsal spine, but no other spinal 
abnormalities were noted.

An April 1999 VA outpatient treatment record indicated that 
the veteran was seen with apparent complaints of leg and foot 
edema.  The veteran was diagnosed at that time with venous 
stasis leg edema.

A November 2001 VA outpatient treatment record indicated that 
the veteran's scalp had multiple bald patches, and that he 
had been diagnosed with alopecia areata.  The veteran has 
been seen periodically throughout the course of this appeal 
for treatment for this condition.

A June 2002 outpatient treatment record indicated that the 
veteran was seen at that time with continued leg swelling, 
which had first occurred about one and a half months prior 
and had not subsided in that time.  He did note that the 
swelling had started subsequent to his temporarily stopping a 
medication.  The legs were noted to be tender to touch at all 
times.  The veteran was diagnosed with edema of unclear 
etiology in both lower extremities.

An August 2002 VA outpatient treatment record indicated that 
the veteran was seen with a diagnosis of alopecia totalis 
that had progressed to alopecia universalis.  The veteran 
expressed his concern at that time that a certain medication 
he had been taking had caused this condition.  The veteran at 
that time was noted to have a few beard hairs, a few eyebrow 
hairs, and a few hairs on the peripheral scalp and pubic 
area, with no secondary changes in those areas.  The examiner 
noted that she discussed and reviewed a textbook with the 
veteran to emphasize the unknown cause and the prognosis for 
the veteran's alopecia.

The veteran received an Agent Orange examination in February 
2003.  At that time, the veteran reported that he felt he had 
been exposed to herbicides in Korea.  The veteran was noted 
to have no hair on the scalp, eyebrows, axillary, or pubic 
areas.  The veteran was diagnosed at that time with, among 
other things, total alopecia universalis.

The veteran received a hearing before the undersigned 
Veterans Law Judge in September 2005.  At that time, the 
veteran reported that he incurred frostbite in service during 
his tour of duty in Korea.  He reported that he experienced 
periodic numbness and tingling of his extremities when 
exposed to cold weather in Korea.  The veteran reported that 
he was seen in Korea for these problems.  The veteran also 
reported that he has had problems continuously with his feet 
and hands since service.  The veteran testified that he 
believed that his hair loss was directly related to high 
blood pressure medication he had been prescribed.  He 
indicated that he took the medication for a week, stopped due 
to other complications, and then started having hair loss a 
month and a half after that.  The veteran reported that he 
first started having problems with his back in 1967 or 1968, 
due to the large amount of gear he carried, and sleeping on 
the ground.


The Law and Analysis

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Also, certain 
disorders may be presumed to have been incurred during 
service when manifested to a compensable degree within a 
specified time (usually one year) following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2005).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

A medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
(a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease during service; and (c) indicates 
that the claimed disability may be associated with the 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2004); see Charles v. Principi, 16 Vet. 
App. 370 (2002).

Under 38 C.F.R. § 3.303(c) (2004), congenital or 
developmental disorders are not diseases or injuries for the 
purpose of VA disability compensation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for frostbite of the 
feet.  The Board notes that the veteran's service medical 
records are negative for complaints of, or treatment for, any 
cold injury, or the residuals thereof.  While the veteran's 
service records from January 1968 do show the veteran's 
complaints of pain in the feet and toes, this occurred prior 
to the veteran's transfer to Korea, and was clearly 
attributed to the veteran having small boots.  Once the 
veteran was prescribed larger boots, the service records are 
negative for complaints of, or treatment for, any further 
foot disorder.  The veteran appears to attribute his recent 
problems with edema of the legs to frostbite in service; 
however, the veteran was diagnosed with edema of unclear 
etiology in both lower extremities, and venous stasis leg 
edema no earlier than 1999; these disabilities, which did not 
manifest until nearly thirty years after the veteran's 
separation from service, have not been linked to any 
frostbite injury and, as noted above, there is no evidence 
that the veteran sustained any frostbite injury to his feet 
in service.  The Board also notes the veteran's April 1994 
service reports of medical history and medical examination, 
which do not show the veteran was diagnosed with any foot 
problem at that time.  Incumbent on a finding of service 
connection is a finding that the veteran suffered an event, 
injury, or disease during service.  As no medical evidence of 
record indicates that the veteran received a frostbite injury 
in service, and as no evidence has been presented linking the 
veteran's current edema, which did not manifest any earlier 
than nearly thirty years after the veteran's separation from 
service, to service, the Board finds that the preponderance 
of the evidence of record is against the grant of service 
connection for frostbite of the feet.  The Board also finds 
that, as there has been no evidence submitted to show the 
veteran incurred a frostbite injury to the feet in service, a 
medical examination or opinion, under Charles, is not 
necessary.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for alopecia.  In 
this regard, the Board notes that the veteran's service 
medical records are negative for complaints of, or treatment 
for, any disability involving hair loss.  The veteran's April 
1994 service reports of medical history and medical 
examination likewise show no evidence of hair loss.  The 
first medical evidence of record indicating that the veteran 
had hair loss was dated in November 2001, over thirty years 
after the veteran's separation from service.  Incumbent on a 
finding of service connection is a finding that the veteran 
suffered an event, injury, or disease during service.  As no 
evidence of record indicates that the veteran had hair loss 
in service, and as no evidence has been presented linking the 
veteran's current hair loss to service, which did not 
manifest any earlier than over thirty years after the 
veteran's separation from service, the Board finds that the 
preponderance of the evidence of record is against the grant 
of service connection for hair loss.  The Board also finds 
that, as there has been no evidence submitted to show the 
veteran incurred hair loss in service, a medical examination 
or opinion, under Charles, is not necessary.

The Board points out that the veteran has proposed that his 
hair loss may be due to exposure to herbicides in service in 
Korea; however, no evidence has been presented to show that 
the veteran was exposed to herbicides in service, nor may the 
veteran be presumed exposed to herbicides in service, nor has 
any evidence of record indicated that the veteran's hair loss 
may be due to exposure to herbicides.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997).

The Board also points out that the veteran, in his hearing 
testimony, indicated that he felt his hair loss was likely, 
rather than directly related to service, due to medication he 
had been given by the VA for his non service connected high 
blood pressure disability.  In this regard, the veteran 
appears to be raising a claim of entitlement until 
38 U.S.C.A. § 1151.  Applicable law provides that, when a 
veteran suffers additional disability or death as the result 
of training, hospital care, medical or surgical treatment, or 
an examination by VA, disability compensation shall be 
awarded in the same manner as if such additional disability 
or death were service-connected.  See 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.  However, the Board notes that no evidence 
has been presented to indicate that the veteran's hair loss 
was due in any way to the veteran's VA prescribed medication.  
In this regard, the Board specifically notes the report of 
outpatient treatment dated August 2002, in which the veteran 
proposed that he had lost his hair due to prescribed 
medication, but was informed by the VA examiner that this 
type of disability was due to unknown causes.  Thus, the 
Board finds that the preponderance of the evidence of record 
is against a grant of compensation for alopecia, as either 
directly related to service, or related to VA medical 
treatment.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for numbness of the 
fingertips.  In this regard, the Board notes that the 
veteran's service medical records are negative for complaints 
of, or treatment for, any disability involving numbness of 
the fingertips.  In fact, the entirety of the medical 
evidence of record is negative for any treatment for, 
complaints of, or diagnosis of, any disability involving 
numbness of the fingertips.  The veteran testified that he 
experienced periodic numbness and tingling of the hands in 
service in Korea when exposed to cold weather, and that he 
sought treatment for this disability in service; however, as 
noted above, the veteran's service medical records show no 
treatment for this disability, nor do any subsequent 
treatment records.  Specifically, the Board also notes the 
veteran's April 1994 service reports of medical history and 
medical examination, which do not show the veteran was 
diagnosed with any disability involving numbness of the 
fingertips at that time.  Incumbent on a finding of service 
connection for a disability is a finding that the veteran has 
a disability.  As the veteran has not at any time, during or 
after service, been diagnosed with any disability involving 
numbness of the fingertips, the Board finds the preponderance 
of the evidence of record is against a grant of service 
connection for this disability.  The Board also finds that, 
as there has been no evidence submitted to show the veteran 
currently has a disability involving numbness of the 
fingertips, a medical examination or opinion, under Charles, 
is not necessary.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for arthritis of the 
back.  In this regard, the Board notes that the veteran's 
service medical records are negative for complaints of, or 
treatment for, any back condition.  In fact, the entirety of 
the evidence of record is negative for any treatment for, 
complaints of, or diagnosis of, any back disability; the only 
back finding in the record is an incidental finding in 
November 1996 of scoliosis, which has not been related to his 
period of active service.  While the veteran reported during 
his hearing testimony that he has had problems with his back 
since service, the medical evidence of record is completely 
negative for any treatment or diagnosis of any back 
disability.  Specifically the Board also notes the veteran's 
April 1994 service reports of medical history and medical 
examination, which indicate that the veteran had no back 
problems at that time.  The Board finds that, as there has 
been no evidence submitted to show the veteran had a back 
disability in service or for many years thereafter, a medical 
examination or opinion, under Charles, is not necessary.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for frostbite of the feet 
is denied.

Entitlement to service connection for alopecia is denied.

Entitlement to service connection for unspecified numbness in 
the fingertips is denied.

Entitlement to service connection for arthritis of the back 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


